Claimant was injured August 12, 1926. The injury was to his leg and arm and back, and ankylosis of hip joint. Compensation has been paid for 363 weeks. The appellants claim the award should be confined to schedule losses, and that the award should be limited to ninety per cent loss of use of the arm and leg- plus proper healing period. The evidence shows that there were injuries to other parts of the body besides the arm and leg. Award unanimously affirmed, with costs to the State Industrial Board. Present ■—■ Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.